Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10-19-21 has been entered and considered.
Claims 1-22 are pending in the current application.
Claims 1-2, 7-10, 15-17 and 22 are rejected as discussed below.
Claims 3-6, 11-14, and 18-21 are objected to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-10, 15-17 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZTE (Rate Matching of Polar Codes for eMBB).
Regarding claim 1, 9, and 16. ZTE discloses an apparatus in a communication device, comprising a processor and a memory storing program instructions; wherein when the program instructions are executed by the processor, the apparatus is configured to: obtain a bit sequence, wherein the bit sequence comprises K bits of information, and K is a positive integer (see at least section 2: table 1); encode the bit sequence to obtain a first encoded sequence, wherein the first encoded sequence comprises N bits, N is greater than or equal to K, and N is an integer power of 2 (see at 
Regarding claims 2, 10, and 17. ZTE discloses an apparatus wherein when N>M and the transmission code rate K/M is greater than the code rate threshold, the second bit sequence is obtained by shortening (N-M) bits from end of the interleaved bit sequence (see at least section 2).
Regarding claims 7, 15 and 22. ZTE discloses an apparatus according to claim 1, wherein a value of the code rate threshold is any one of the following: 0, 1/4, 1/3, , 1/2, and 1(see at least section 2).
Regarding claim 8. ZTE discloses an apparatus wherein the apparatus is a microchip, and the communication device is a base station or a user terminal.A (ZTE is directed to RAN: see at least section 1)
Allowable Subject Matter
Claims 3-6, 11-14, and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Fraiday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476